Title: To Thomas Jefferson from Nathanael Greene, 24 January 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp on Pedee January 24th. 1781.

I congratulate you on the success of the detachment under Genl. Morgan. They were attacked by 1100 British troops under Lt. Col. Tarlton on the 17th. Inst. whom they defeated entirely and with very little loss. I must beg you will permit me to refer you to Major Genl. The Baron de Steuben for the particulars.

I have appointed Major Hyrne of the S. Carolina line Deputy Commissary General of Prisoners and have directed him to march all the prisoners to Charlotville. I beg your Excellency will please to give the necessary orders for their reception. Genl. Stephens has them in Charge.
I am With respect and esteem Your Excellency’s Most Obedient & humble Servant,

Nath Greene


P.S. Unless the State of Virginia immediately begins to collect the magazines of provision on the Roanoke, we shall absolutely starve in this Country.
N.G.

